Citation Nr: 0505523	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased evaluation for the service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1962 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision in which the RO 
granted an increased evaluation of 10 percent for the 
service-connected bilateral hearing loss.  The veteran 
subsequently perfected an appeal regarding the disability 
rating assigned in that decision.  

In a February 2004 decision, the Board denied the veteran's 
claim for an increased rating for the service-connected 
bilateral hearing loss.  The Board also denied an increased 
rating for service-connected tinnitus, granted service 
connection for the residuals of cold injuries, and remanded 
all remaining issues then on appeal to the RO for additional 
evidentiary development.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that case was pending at the Court, the veteran's attorney 
and the VA Office of the General Counsel filed a Joint Motion 
to vacate the Board's decision, and to remand the veteran's 
claim for an increased rating for the service-connected 
bilateral hearing loss for readjudication.  

The veteran had previously advised the Court through a brief 
filed in June 2004 that he wished to abandon his appeal with 
respect to the claim for an increased rating for the service-
connected tinnitus.  

In an August 2004 Order, the Court granted the Joint Motion, 
vacated that portion of the Board's February 2004 decision 
that denied an increased rating for the service-connected 
bilateral hearing loss, and remanded the claim to the Board 
for readjudication.  

It was noted in the documents that the veteran's appeal as to 
the remaining issue was dismissed.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

As noted hereinabove, the issue presented for appeal was 
denied by the Board in a February 2004 decision.  The veteran 
subsequently appealed that decision to the Court.  

While that case was pending at the Court, the VA Office of 
the General Counsel and the veteran's attorney filed a Joint 
Motion to vacate the Board's February 2004 decision, and to 
remand this claim for readjudication.  

In that Motion, the parties asserted that the Board had 
failed to identify evidence showing that the veteran had been 
advised of the type of evidence necessary to substantiate his 
claim, as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004). 

It was also noted that the Board had failed to identify 
evidence showing that the veteran had been advised which 
portion of the information and evidence, if any, was to be 
provided by him, and which portion would be provided by VA, 
as required by the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The parties further found that they were unable to identify 
any documents in the record that satisfied these 
requirements.  

In accordance with the concerns raised in the joint motion, 
the Board finds that a remand of this case is warranted to 
ensure full compliance with the notification provisions of 
the VCAA, pursuant to Charles and other applicable authority.  

Accordingly, this case is remanded for the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim for an increased rating.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO is free to undertake any 
additional development deemed necessary 
in order to comply with VCAA.  

3.  Once any necessary development has 
been completed, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the RO should issue a SSOC, and the 
veteran and his representative should be 
afforded time in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


